Case 9:21-cv-80929-WM Document 29 Entered on FLSD Docket 07/20/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 21-80929-Civ-Matthewman


 TERRY TANNENBAUM,

        Plaintiff,

 vs.

 CALIBER HOME LOANS, INC.,

       Defendant.
 _____________________________________________/

                       ORDER SETTING DISCOVERY PROCEDURE

        THIS CAUSE is before the Court sua sponte. To ensure an expeditious and just discovery
 process, it is hereby ORDERED as follows:

        1. Pre-hearing Communication: If a discovery dispute arises, the parties must confer either
        in person or via telephone to resolve their discovery disputes before seeking court
        intervention. Email correspondence alone does not constitute a sufficient conferral.
        During the course of this conversation, counsel shall discuss the available options for
        resolving the dispute without court intervention and make a concerted, good faith effort to
        arrive at a mutually acceptable resolution.

        The Court directs all parties and their counsel to read Chief Justice John Roberts’ 2015
        Year-End Report on the Federal Judiciary, in which he discusses the importance of the
        December 1, 2015 amendments to the Federal Rules of Civil Procedure. See Chief Justice
        John     Roberts,     2015      Year–End      Report      on     the    Federal    Judiciary,
        https://www.supremecourt.gov/publicinfo/year-end/2015year-endreport.pdf. Pursuant to
        the Rules, all parties and their counsel are required to size and shape their discovery
        requests to the requisites of a case. “Specifically, the pretrial process must provide parties
        with efficient access to what is needed to prove a claim or defense, but eliminate
        unnecessary or wasteful discovery.” Id. at p. 7; see e.g. O’Boyle v. Sweetapple, Case No.
        14-81250-CIV-Marra/Matthewman, 2016 WL 492655, n. 2 (S.D. Fla. Feb. 8, 2016). This
        also means that parties and their counsel are required to confer in good faith before filing
        any discovery motion in an honest effort to resolve discovery disputes and ensure the just,
        speedy and inexpensive determination of every action or proceeding. As stated by Chief
        Justice Roberts:

                I cannot believe that many members of the bar went to law school because
                of a burning desire to spend their professional life wearing down opponents
                with creatively burdensome discovery requests or evading legitimate
Case 9:21-cv-80929-WM Document 29 Entered on FLSD Docket 07/20/2021 Page 2 of 2




               requests through dilatory tactics. The test for plaintiffs’ and defendants’
               counsel alike is whether they will affirmatively search out cooperative
               solutions, chart a cost-effective course of litigation, and assume shared
               responsibility with opposing counsel to achieve just results.

        Year-End Report at p. 11.

        2. Discovery Motions: If the parties are unable to resolve their discovery disputes without
        court intervention, the movant shall file a discovery motion. All discovery motions shall
        be no longer than five (5) pages. The purpose of the motion is merely to frame the
        discovery issues and succinctly explain the dispute. The moving party MUST attach as
        exhibits any materials relevant to the discovery dispute (e.g., discovery demands and
        discovery responses).

        The opposing party must file a response to the motion, no longer than five (5) pages,
        within five (5) business days of service of the discovery motion. The moving party shall
        have three (3) business days from the date of service of the response to file a reply if it
        chooses to do so. The reply shall be no longer than five (5) pages.

        If the Court determines that a discovery hearing on the motion is necessary, the Court will
        then enter an order setting the matter down for a hearing.

        3. Pre-Hearing Discussions: The parties are encouraged to continue to pursue settlement
        of any disputed discovery matters even after the hearing is scheduled. If those efforts are
        successful, counsel should contact Judge Matthewman’s chambers as soon as practicable
        so that the hearing can be timely canceled. Alternatively, if the parties resolve some, but
        not all, of their issues before the hearing, counsel shall timely contact chambers to relay
        which issues are no longer in dispute.

 To the extent that this Order conflicts with the procedures set forth in the Local Rules for the
 Southern District of Florida, this Order takes precedence. The Court expects all parties to act
 courteously and professionally in the resolution of their discovery dispute. The Court may impose
 appropriate sanctions upon a finding of failure to comply with this Order or other discovery
 misconduct.

        DONE and ORDERED in Chambers this 20th day of July, 2021, at West Palm Beach,

 Palm Beach County in the Southern District of Florida.




                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge


                                                 2
